                             THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO



  WILSON DELGADO RODRÍGUEZ,

          Plaintiff,

          v.
                                                                     Civil No. 18-1489 (ADC)

  MEGAN J. BRENNAN, et al.,

          Defendants.



                                             OPINION & ORDER

        Defendants Megan J. Brennan, Postmaster General of the United States Postal Service;

Tammy L. Whitcomb, Acting Inspector General of the United States Postal Service Officer of

Inspector General (“OIG”); and United States Department of Justice (“DOJ”) 1 (collectively,

“defendants”) filed a motion to dismiss. ECF No. 10. Plaintiff Wilson Delgado-Rodríguez

(“Delgado”) opposed the motion. ECF No. 13. Defendants replied. ECF No. 16. For the following

reasons, the motion to dismiss is GRANTED. ECF No. 10.




1 According to plaintiff, the named co-defendant DOJ is included in order “to comply with Procedural rules.” ECF

No. 1 at 3. Plaintiff, however, did not specify which procedural rule states that the DOJ must be a defendant. ECF
No. 10 at n.1. The Court notes that plaintiffs served the summons to the U.S. Attorney’s office in Puerto Rico. ECF
No. 6. However, plaintiff does not assert any claims for relief against the DOJ. Considering the foregoing and the
Court’s Opinion, there are no grounds for the DOJ to remain a defendant in this suit. See Fed. R. Civ. P. 12(b)(6); see
also Lane v. Pena, 518 U.S. 187, 199 (1996); Morales-Melecio v. United States (Dept. of Health & Human Servs.), 890 F.3d
361, 366 (1st Cir. 2018) (“Absent an explicit waiver, the United States is safeguarded from suit in any court in
accordance with its sovereign immunity.”). Accordingly, the complaint is dismissed against co-defendant DOJ.
Civil No. 18-1489 (ADC)                                                                 Page 2


I.     Background

       On January 30, 2018, the United States Postal Service (“USPS”) Postmaster Guillermo

Rivera (“Postmaster Rivera”) suspended Delgado from his employment as Lead Sales and

Service Associate at the USPS San Sebastián Post Office, alleging that there had been a

continuous shortage of money from Delgado’s cash register. ECF No. 1 at 4; ECF No. 16-2. On

February 6, 2018, San Sebastián Post Officer Supervisor Samuel Rodríguez (“USPS Supervisor

Rodríguez”) placed Delgado on “Emergency Placement Off-Duty Status” because he was

worried that if Delgado remained on duty it could result in a greater loss of fund for the Postal

Service. ECF No. 1 at 4. Moreover, the Office of Inspector General (“OIG”) was undertaking an

investigation into Delgado’s cash register accounting. Id. Delgado filed a grievance with the

American Postal Workers Union AFL-CIO (“APWU”) to contest his placement on off-duty

status without pay. Id.

       Between February 26-27, 2018, Delgado received multiple calls from both from USPS

Supervisor Rodríguez and OIG Agent Pablo Velásquez (“OIG Velásquez”) telling him to report

to OIG’s office at the General Post Office (“GPO”) in San Juan on February 28, 2018. Id. at 4-5.

Delgado proceeded to call his Union Representative Guillermo Aviles (“Avilés”) who agreed to

represent Delgado at the meeting the following day. Id. at 5. On February 28, 2018, Delgado

appeared at the specified location but Avilés “failed to show and told him last minute that he

could not represent him.” Instead, Union Representative Omar Ortíz (“Ortíz”), who Delgado

had never met before, represented him. Id. at 5. Delgado was taken to an interrogation room
Civil No. 18-1489 (ADC)                                                                             Page 3


where he met with Ortíz. However, they were not given enough time to consult with each other

since OIG Velásquez and Mitchel Rivera 2 “burst into the room.” Id. Before the meeting officially

began, OIG Velásquez “approached the plaintiff[,] invaded his personal space[,] and put a

cellphone’s flashlight into [Delgado’s] face and asked if he was on drugs.” Id. Ortíz allegedly

did not “assert any of [Delgado’s] rights at that time.” Id. The meeting went on for

approximately five hours. Id. According to Delgado, the interrogators were hostile towards him;

they would repeat the question while changing the wording to confuse him. Id. Throughout the

meeting, Ortíz allegedly did not advocate nor defend his client. OIG Velásquez then asked

Delgado to write a narrative and describe the events that had occurred on January 30, 2018

which led to his work suspension. Id. To conclude the meeting, OIG Velásquez allegedly coerced

Delgado to sign several statements regarding the meeting. Id. at 6.

       Several months later, USPS Supervisor Rodríguez scheduled a “Pre-Disciplinary

Interview” for May 29, 2018 at the San Sebastián Post Office. Later, the interview was

rescheduled for May 31, 2018 at the Mayaguez Post Office. Id. at 6. Ultimately, the interview

scheduled for May 31, 2018 was cancelled because “the Post[m]aster did not approve Union

time”, thus the union representative told Delgado that the meeting constituted a violation of the

union agreement. Therefore, they both stood up and left. Id. The “Pre-Disciplinary Interview”

allegedly never occurred. According to Section 16 of the Collective Bargaining Agreement




2Aside from this mention in passing, Plaintiff does not provide additional information as to this individual’s
position or role as to the allegations in the complaint.
Civil No. 18-1489 (ADC)                                                                                Page 4


(“CBA”) between USPS and APWU, for any such reasons 3 an employee is disciplined or

discharged they “shall be subject to the grievance-arbitration procedure provided for” in the

agreement. ECF No. 16-1.

        On June 18, 2018, Rivera and José A. Marengo sent Delgado a Notice of Removal for

improper conduct. ECF No. 1 at 6. The Notice of Removal included findings regarding

Delgado’s “improper” conduct and indicated that Delgado had not reported to the “Pre-

Disciplinary Interviews” scheduled on May 29, 2018 and May 30, 2018. Id. The Notice of

Removal was effective as of thirty calendar days from the receipt of the same. Id. Delgado

subsequently filed a grievance that is currently pending arbitration. ECF No. 10 at 3. Delgado

claims he has been incorrectly accused of misusing government funds and has been a victim of

an investigation where his due process rights were not protected. ECF No. 1 at 7. Delgado brings

claims of Due Process Violations under the Fifth Amendment and the U.S. Constitution, and

Deprivation of Rights pursuant to 42 U.S.C. § 1983, and seeks declaratory judgment, back pay,

and compensatory damages. Id. at 9-11.

        Defendants moved to dismiss the complaint under Federal Rule of Civil Procedure

12(b)(1) and 12(b)(6), asserting that the Court lacks subject matter jurisdiction and that Delgado

failed to exhaust the CBA’s grievance procedure. ECF No. 10.




3Section 16 of the CBA states, “No Employee may be disciplined or discharged except for just cause such as, but
not limited to, insubordination, pilferage…, failure to perform work as requested.” ECF No. 16-1.
Civil No. 18-1489 (ADC)                                                                        Page 5


II.    Legal Standard

       Under Rule 12(b)(1), a defendant may move to dismiss a complaint for lack of subject-

matter jurisdiction. Fed. R. Civ. P. 12(b)(1). When reviewing a complaint under Rule 12(b)(1),

courts “construe the Complaint liberally and treat all well-pleaded facts as true, according the

plaintiff[s] the benefit of all reasonable inferences.” Town of Barnstable v. O’Connor, 786 F.3d 130,

138 (1st Cir. 2015) (alteration in original) (citation and internal quotation marks omitted). A

complaint, so construed, must be dismissed under Rule 12(b)(1) if the Court lacks subject-matter

jurisdiction to adjudicate its claims.

       Courts also favorably construe a complaint when considering a Rule 12(b)(6) motion to

dismiss for failure to state a claim upon which relief can be granted. Rodríguez-Reyes v. Molina-

Rodríguez, 711 F.3d 49, 53 (1st Cir. 2013). “While detailed factual allegations are not necessary to

survive a motion to dismiss for failure to state a claim, a complaint nonetheless must contain

more than a rote recital of the elements of a cause of action” and “must contain sufficient factual

matter to state a claim to relief that is plausible on its face.” Id. (additional citations and internal

quotation marks omitted) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009)). “If the factual

allegations in the complaint are too meager, vague, or conclusory to remove the possibility of

relief from the realm of mere conjecture, the complaint is open to dismissal.” S.E.C. v. Tambone,

597 F.3d 436, 442 (1st Cir. 2010) (en banc).
Civil No. 18-1489 (ADC)                                                                                    Page 6


III.    Analysis

        Delgado alleges a deprivation of rights pursuant to 42 U.S.C. § 1983. ECF. No. 1 at 9. He

claims that defendants’ responsible management officials (“RMO”), as employees of USPS, are

liable for Delgado’s due process rights violation and that “USPS failed to prevent these

violations.” Id. Moreover, Plaintiff asserts that defendants interfered with his “property right to

his job and pay” when he was suspended. Id. at 9-10. Lastly, Plaintiff argues that while engaged

in such employment actions, “the defendants acted under color of federal law in the course and

scope of employment.” Id. at 9.

        In their motion to dismiss, defendants’ arguments are twofold: 1) this Court lacks subject

matter jurisdiction because the USPS and its OIG have have not waived their sovereign

immunity, its employees acted under the color of federal law and thus, are not subject to § 1983

liability 4; and 2) plaintiff failed to exhaust the administrative remedies provided by the CBA

between the USPS and APWU insofar as the two grievance procedures filed by plaintiff are still

pending in arbitration. ECF No. 10 at 5-11.

        A. Dismissal of plaintiff’s § 1983 claims is proper

        It is well settled that under 42 USC § 1983, a plaintiff can bring a “private right of action

against a person who, under color of state law, deprives another of rights secured by the

Constitution or by federal law.” 5 Santiago v. Puerto Rico, 655 F.3d 61, 68 (1st Cir. 2011) (citing


4Alternatively, they argue that plaintiff did not set forth a Bivens claim.
5The First Circuit noted that section 1983's “under color of state law” requirement is the functional equivalent of
the Fourteenth Amendment's “state action” requirement. Santiago v. Puerto Rico, 655 F.3d 61, 68 (1st Cir. 2011).
Civil No. 18-1489 (ADC)                                                                                   Page 7


Redondo-Borges v. U.S. Dep't of HUD, 421 F.3d 1, 7 (1st Cir. 2005)); see also Natal-Rosario v. Puerto

Rico Police Dept., 639 F. Supp. 2d 174, 180 (D.P.R. May 18, 2009). However, it cannot form the

basis of an action against individuals acting under color of federal law. Rogers v. Vicuna, 264 F.3d

1, 4, (1st Cir. 2001). There is no dispute regarding Plaintiff’s allegations that defendants acted

under color of federal law. ECF No. 1 at 2-3. As such, Plaintiff’s claims under § 1983 necessarily

fail.

        B. Plaintiff does not set forth a Bivens claim

        Construing the complaint in the light most favorable to Delgado, the Court may infer that

Plaintiff constructively argues a Bivens claim arising out of defendants’ purported violations of

procedural and substantive due process rights. ECF No. 1 at 9-10. Specifically, Delgado alleges

that he was not provided with adequate procedural due process as outlined in the CBA between

the USPS and the APWU. Id. He further contends that: a) the defendants failed to release the

evidence they had against him, b) he was not given proper representation, c) he was improperly

suspended without pay, and d) he was “coerced [into giving] adverse statements under duress”

during the February 28, 2018 meeting. Id. 6




6 Contrarily, defendants argue that Delgado had a union representative present during the February 28, 2019
meeting and Delgado could have requested to talk to Ortíz in private at any moment. ECF No. 16 at 5. Moreover,
they point out that plaintiff was advised of his right to an attorney, which he voluntarily waived; and he otherwise
voluntarily attended and participated in the interview upon full disclosure and waiver of his Miranda rights. ECF
No. 16 at 5. Thus, defendants argue that any allegations of due process violations should have been raised in the
grievance process. Id.
Civil No. 18-1489 (ADC)                                                                           Page 8


           The Bivens doctrine allows constitutional claims against federal officials, in their

individual capacities, for actions taken under color of federal law. McCloskey v. Mueller, 446 F.3d

262, 271-272 (1st Cir. 2006) (citing Bivens v. Six Unknown Named Agents of the Federal Bureau of

Narcotics, 403 U.S. 388, 389 (1971)); see also Rivera v. Riley, 209 F.3d 24, 28 (1st Cir. 2000).

Nonetheless, it is well settled that a Bivens action will not lie against an agency of the federal

government. Riley, 209 F.3d at 28 (citing FDIC v. Meyer, 510 U.S. 471, 486, 127 L. Ed. 2d 308, 114

S. Ct. 996 (1994)). It “can only be brought against federal officials in their individual capacities.

Even then, the plaintiff must state a claim for direct rather than vicarious liability; respondeat

superior is not a viable theory of Bivens liability.” Riley, 209 F.3d at 28 (first citing Bibeau v. Pacific

Northwest Research Found, 188 F.3d 1105, 1114 (9th Cir. 1998); then citing Cronn v. Buffington, 150

F.3d 538, 544 (5th Cir. 1998); then citing Simpkins v. District of Columbia Gov't, 108 F.3d 366, 369

(D.C. Cir. 1997)); see also Tapia-Tapia v. Potter, 322 F.3d 742, 746 (1st Cir. 2003) (finding that

appellant did not have a viable Bivens claim against the Postmaster General since he was sued

only in his official capacity and Bivens suits only can be brought against federal officers in their

individual capacities).

           At the outset, the Court notes that Delgado’s Complaint fails to clearly state that any of

the defendants are sued in their individual capacity. 7 In fact, plaintiff’s allegations consistently

refer to the defendants acting in their “official capacities”, “under color of federal law” and

within the “course and scope of their employment”. See ECF No. 1 at 1-3. Since Bivens claims


7   Plaintiff only avers that all “individual defendants” are jointly liable. ECF No. 1 at 3.
Civil No. 18-1489 (ADC)                                                                                        Page 9


only prosper as to federal officials in their individual capacities, this raises the question as to

whether the complaint must explicitly specify the capacity in which each official is sued.

        In cases where the complaint does not expressly provide whether defendant is sued in

his individual as well as official capacity, the First Circuit adopted the “course of proceedings”

test, finding it “appropriately balances a defendant’s need for fair notice of potential personal

liability against a plaintiff’s need for the flexibility to develop his or her case as the unfolding

events of litigation warrant.” See cf. Powell v. Alexander, 391 F.3d 1, 22 (1st Cir. 2004). 8 In so doing

however, the Court advised plaintiffs to be specific in the complaint since a “plaintiff who leaves

the issue murky in the complaint runs considerable risks under the doctrine” there adopted. Id.

Albeit Powell dealt with a § 1983 claim against state officials, the Court’s holding is noteworthy

in this case.

        Considering Powell’s holding, the Court finds that plaintiff did not sue defendants

individually. Namely, he does not seek punitive damages 9 or any remedies against the

defendants in their individual capacities. Most importantly, there are no allegations suggesting

that they acted outside the scope of their official duties. Conversely, plaintiff consistently pleads




8 Case law points to various approaches among districts. See cf. Charron v. Picano, 811 F. Supp. 768, 772 (R.I. 1993)
(noting that “[t]he Circuits are divided with respect to the consequences of a complaint's failure to specify the
capacity in which a state official is sued. The Sixth and Eighth Circuits adhere to the view that a suit against a state
official should not be construed as a personal capacity suit unless such a claim is clearly set forth in the
pleadings…On the other hand, the Third, Seventh, Tenth and Eleventh Circuits look to the course of the proceedings
to make that determination.”) (citations omitted).
9 A prayer for punitive damages can only be brought against defendant governmental officials who were sued in

their individual capacities and is thus indicative of a plaintiff’s intent to pursue claims against the officials in their
individual capacity. See Powell v. Alexander, 391 F.3d 1, 23 (1st Cir. 2004).
Civil No. 18-1489 (ADC)                                                                        Page 10


that defendants acted within their official capacities and within the course and scope of their

employment. ECF No. 1 at 2, 3, 9; see cf. Charron v. Picano, 811 F. Supp. 768, 772 (R.I. 1993) (finding

that 1983 claim failed even under the “court of proceedings standard”, since the complaint failed

to set forth facts or allegations suggesting defendant acted outside the scope of his official

duties). For these reasons, any possible Bivens claim fails.

          Nevertheless, even if plaintiff’s complaint could somehow be interpreted to include

claims against defendants in their individual capacity, Bivens’ applicability in this case is barred

on other grounds. The Supreme Court held that Bivens claims should be precluded when there

are “special factors counseling hesitation in the absence of affirmative action by Congress,” or

when “Congress has provided an alternative remedy which it explicitly declared to be a

substitute for recovery directly under the Constitution and viewed as equally effective.” Herbst

v. United States Postal Serv., 953 F. Supp. 2d 463, 467 (E.D.N.Y. 2013) (citing Carlson v. Green 446

U.S. 14, 18, 100 S. Ct. 1468, 64 L. Ed. 2d 15 (1980)). Indeed, “one of the special factors that counsels

hesitation in permitting a Bivens remedy is the ‘comprehensiveness of available statutory

schemes’ to remedy a plaintiff’s injury.” Id. (citing Arar v. Ashcroft, 585 F.3d 559, 573 (2d Cir.

2009)).

          Through the Postal Reorganization Act (“PRA”), Congress created a remedial scheme

that outlines the procedures for “aggrieved postal workers and prevents them from bringing

Bivens claims.” Id. Under the PRA, USPS has “adopt[ed] a comprehensive binding arbitration

provision”, which includes a grievance procedure, “in its collective bargaining agreements
Civil No. 18-1489 (ADC)                                                                                       Page 11


between the USPS and its employees where constitutional claims arising from employment

issues are brought.” Id. (citing Pipkin v. United States Postal Serv., 951 F.2d 272, 275 (10th Cir.

1991)). Insofar as the remedial scheme prescribed by the PRA constitutes an exclusive

“comprehensive statutory scheme,” to address plaintiff’s constitutional claims arising from his

employment with the USPS, plaintiff is barred from pursuing a Bivens claim against defendants.

Id. (citing Turner v. Holbrook, 278 F.3d 754, 757-58 (8th Cir. 2002).

        Additionally, Plaintiff cites no authority for an award of damages against defendants in

their official capacities. Such an action would be the equivalent of one against the United States.

See Sanchez-Mariani v. Ellingwood, 691 F.2d 592, 596 (1st Cir. 1982) (citing Hawaii v. Gordon, 373

U.S. 57, 58, 10 L. Ed. 2d 191, 83 S. Ct. 1052 (1963); see cf. Hafer v. Melo, 502 U.S. 21, 25 (1991)

(holding that suits against state officials in their official capacity should be treated as suits

against the State). Since plaintiff has not set forth any applicable waiver of immunity and

defendants have not waived sovereign immunity 10, the Court lacks subject matter jurisdiction

in this case and dismissal of the claims is proper on these grounds.




10The United States Postal Service under the Postal Reorganization Act (“PRA”) is generally allowed to “sue and
be sued”, a clause that “should be liberally construed.” Franchise Tax Bd. of California v. United States Postal Service,
467 U.S. 512, 520 (1984). However, Meyer specifically bars Bivens claims against any federal agency, even those who
have “broadly waived immunity.” Tapia-Tapia v. Potter, 322 F. 3d 742, 745-46 (1st Cir. 2003) (citing F.D.I.C. v. Meyer,
510 U.S. 471, 484-86 (1994)). In fact, Potter expressly held that defendants, Postal Service were entitled to sovereign
immunity under Bivens claim.
Civil No. 18-1489 (ADC)                                                                        Page 12


       C. Plaintiff failed to exhaust administrative remedies

       In further support of their request for dismissal, defendants argue that plaintiff failed to

exhaust the mandatory grievance procedures established by Article 15 of the CBA. Namely, they

note that Grievance 18-0321 (as to the Emergency Placement in Off-Duty Status) and Grievance

18-1382 (as to the Notice of Removal from the Postal Service for improper conduct), filed by

plaintiff, are both pending arbitration. See ECF No. 10 at 2-3, 6-11. They further contend that

plaintiff’s due process violation claims – based on the actions of OIG agents - should be

addressed through the grievance arbitration process and properly exhausted at that level prior

to filing suit in court. ECF No. 16 at 3. The Court, however, need not delve into this last point

at this juncture since plaintiff has clearly failed to exhaust administrative prior to filing the

instant suit.

       Where a CBA establishes a grievance procedure, an “employee must at least attempt to

exhaust exclusive grievance and arbitration procedures established by the bargaining

agreement”. Vaca v. Sipes, 386 U.S. 171, 184 (1967); see also United Paperworkers Int'l Union v.

Misco, Inc., 484 U.S. 29, 37 (1987) (finding that albeit courts have jurisdiction to enforce collective-

bargaining contracts, where the contract provides grievance and arbitration procedures, those

procedures must first be exhausted). A plaintiff has failed to exhaust his or her administrative

remedies and may not seek judicial relief when an arbitration decision has not been issued or

reached as to an issue from which plaintiff seeks redress in court. Vaca v. Sipes, 386 U.S. 184; see

also Suárez v. United States Postal Service, 75 Fed. Appx. 790, 791-92 (1st Cir. 2003) (finding that
Civil No. 18-1489 (ADC)                                                                                 Page 13


plaintiff could not seek redress in the courts absent an arbitration decision regarding the amount

or timeliness of back pay as argued in the grievance procedure).

           The CBA between USPS and APWO includes a grievance section where employees can

file grievances regarding employment disputes. See ECF No. 16-1 at 2. 11 As stated by plaintiff in

the Complaint, he filed two grievances pursuant to the CBA guidelines, one in response to the

Emergency Placement in Off-Duty Status and the other in response to his Notice of Removal,

both of which are still pending arbitration. See ECF No. 10 at 3. Case law is clear that an

employee may not resort to the courts before fully exhausting the grievance procedures outlined

in the applicable CBA. See Vaca, 386 U.S. at 184; Suárez, 75 Fed. Appx. at 791-92. ECF No. 10 at 3.

Since Delgado failed to exhaust his administrative remedies, dismissal is also proper on these

grounds.

           IV.    Conclusion

           Defendants’ motion to dismiss is GRANTED. ECF No. 10. The case is hereby dismissed

with prejudice. Clerk of Court is to enter judgment accordingly.

           SO ORDERED.

           At San Juan, Puerto Rico, on this 18th day of September, 2019.

                                                            S/AIDA M. DELGADO-COLÓN
                                                            United States District Judge




11   The CBA agreement is a public record and available for review at the America Postal Workers Union website.
